Citation Nr: 0931668	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  05-16 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for muscle and joint 
pain in the left wrist and bilateral elbows and shoulders, 
including as due to an undiagnosed illness. 

2.  Entitlement to service connection for abdominal pain, 
including as due to an undiagnosed illness.

3.  Entitlement to service connection for neuropsychological 
symptoms, including as due to an undiagnosed illness.

4.  Entitlement to an evaluation in excess of 10 percent for 
productive changes, right hip.

5.  Entitlement to an evaluation in excess of 10 percent for 
productive changes, left hip.

6.  Entitlement to an evaluation in excess of 10 percent for 
bilateral pes planus.

7.  Entitlement to an evaluation in excess of 60 percent for 
degenerative disc disease and strain, cervical spine, with 
bilateral upper extremity neurological symptoms and 
headaches.

8.  Entitlement to an evaluation in excess of 40 percent for 
degenerative disc disease and strain of the thoracolumbar 
spine.

9.  Entitlement to an evaluation in excess of 30 percent for 
depressive disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The Veteran had active service from July 1987 to May 1996, 
including in the Southwest Asia theater of operations from 
August 1990 to March 1991 during the Persian Gulf War.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  

The Veteran testified in support of these claims during a 
hearing held before a Decision Review Officer at the RO in 
October 2004.  In June 2007, the Board remanded these claims 
to the RO via the Appeals Management Center (AMC) in 
Washington, D.C. 

During the Veteran's October 2004 hearing, he raised a claim 
of entitlement to service connection for a disability 
manifested by chest/rib pain.  See Transcript at pages 6-8.  
The Board refers this matter to the RO for appropriate 
action.

The Board addresses the claims of entitlement to service 
connection for muscle and joint pain in the left wrist and 
bilateral elbows and shoulders, including as due to an 
undiagnosed illness, entitlement to an evaluation in excess 
of 10 percent for productive changes, left hip, entitlement 
to an evaluation in excess of 60 percent for degenerative 
disc disease and strain, cervical spine, with bilateral upper 
extremity neurological symptoms and headaches, and 
entitlement to an evaluation in excess of 40 percent for 
degenerative disc disease and strain of the thoracolumbar 
spine in the REMAND section of this decision, below, and 
REMANDS those claims to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  VA provided the Veteran adequate notice and assistance 
with regard to the claims being decided.

2.  The Veteran served on active duty in the Persian Gulf in 
support of Operation Desert Storm.

3.  The Veteran does not have a current disability manifested 
by abdominal pain. 

4.  The Veteran's abdominal pain is not a symptom of an 
undiagnosed illness or a medically unexplained chronic 
multisymptom illness related to service in the Southwest Asia 
theater of operations during the Persian Gulf War.

5.  The Veteran does not have a current disability manifested 
by dizziness.

6.  The Veteran's dizziness is not a symptom of an 
undiagnosed illness or a medically unexplained chronic 
multisymptom illness related to service in the Southwest Asia 
theater of operations during the Persian Gulf War.

7.  Jerking is related to the Veteran's service-connected 
psychiatric disability.  

8.  The Veteran's right hip disability, which involves a 
defect of the right femoral head, a longer right pelvis and 
leg and degenerative joint disease, but not a flail hip joint 
or malunion of the right femur, has gradually worsened since 
2005, causing pain and discomfort, including on motion, 
limitation of motion and spasm at night, but not limitation 
of abduction beyond 10 degrees, flexion limited to 30 
degrees, or ankylosis.   

9.  During the course of this appeal, the Veteran's bilateral 
pes planus has been moderate, causing pain on manipulation 
and use of the feet, but not swelling or characteristic 
callosities.

10.  During the course of this appeal, the Veteran's 
depressive disorder worsened slightly, initially causing 
depression, subsequently causing depression, sleeping 
difficulties, improved with medication, anger, sadness, 
decreased concentration, short-term memory loss and the 
neurological symptom of jerking. 


CONCLUSIONS OF LAW

1.  Abdominal pain was not incurred in or aggravated by 
service and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5102, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.317 (2008).

2.  The neuropsychological symptom of dizziness was not 
incurred in or aggravated by service and may not be presumed 
to have been so incurred.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.317 (2008).

3.  The neuropsychological symptom of jerking is proximately 
due to or the result of a service-connected disability.  38 
U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.310 (2008).

4.  The criteria for entitlement to an evaluation in excess 
of 10 percent for productive changes, right hip, are not met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic 
Codes 5003, 5010, 5250-5255 (2008).

5.  The criteria for entitlement to an evaluation in excess 
of 10 percent for bilateral pes planus are not met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 4.1-4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic 
Code 5276 (2008).

6.  The criteria for entitlement to an evaluation in excess 
of 30 percent for depressive disorder are not met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 4.1-4.10, 4.126, 4.130, Diagnostic Code 9434 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b), (c) 
(2008); see also 73 Fed. Reg. 23,353, 23,356 (Apr. 30, 2008) 
(to be codified at 38 C.F.R. § 3.159).  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the Veteran 
adequate notice and assistance with regard to the claims 
being decided such that the Board's decision to proceed in 
adjudicating them does not prejudice the Veteran in the 
disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993).  

A.  Duty to Notify

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112, 119-20 (2004).  Where notice was not mandated at 
the time of the initial RO decision, it is not error to 
provide remedial notice after such decision.  Id. at 122-24. 

In March 2006, the Court held that the aforementioned notice 
requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; 
(2) existence of disability; (3) a connection between service 
and disability; 
(4) degree of disability; and (5) effective date of 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
484 (2006).  The Court further held that notice under the 
VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Such notice must 
explain how it determines the appropriate disability rating 
and effective date to assign the award.  Id. at 486.

In January 2008, the Court held that, with regard to claims 
for increased compensation, section § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 
(2008). The Court further held that, if the Diagnostic Code 
(DC) under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  As 
well, the Court held that the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant DCs, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation, including competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  Id. 
at 43-44. 

In this case, the RO provided the Veteran VCAA notice on his 
claims by letters dated February 2003, June 2006, June 2007, 
September2007 and May 2008, the first before initially 
deciding those claims in a rating decision dated May 2004.  
The timing of such notice reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II.  

The content of such notice letters, considered in conjunction 
with the content of other letters the RO sent the Veteran in 
July 2003 and April 2005, also reflects compliance with 
pertinent regulatory provisions and case law, noted above.  
In the letters, the RO acknowledged the Veteran's claims, 
notified him of the evidence needed to substantiate those 
claims, identified the type of evidence that would best do 
so, informed him of VA's duty to assist, and indicated that 
it was developing his claims pursuant to that duty.  The RO 
also provided the Veteran all required information on 
disability ratings and effective dates.  As well, the RO 
identified the evidence it had requested and received in 
support of the Veteran's claims and the evidence it was 
responsible for securing.  The RO noted that it would make 
reasonable efforts to assist the Veteran in obtaining all 
outstanding evidence provided he identified the source(s) 
thereof.  The RO also noted that, ultimately, it was the 
Veteran's responsibility to ensure VA's receipt of all 
pertinent evidence.  The RO advised the Veteran to sign the 
enclosed forms authorizing the release of his treatment 
records if he wished VA to secure such records on his behalf.  
The RO also advised the Veteran to provide VA all pertinent 
evidence and information.  

B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the Veteran's claims.  38 
U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the 
RO endeavored to secure and associate with the claims file 
all evidence the Veteran identified as being pertinent to 
these claims, including service and post-service treatment 
records.  While the Veteran's case was in remand status, 
however, the Veteran failed to respond to the Board's request 
for written authorization to secure pertinent, outstanding 
treatment records.  Such records thus remain outstanding.

In a written statement received in January 2009, the Veteran 
requested a 30-day period during which to submit more 
information and evidence.  Since then, however, the Veteran 
has not followed up by submitting any evidence or identifying 
other information or evidence for the RO to secure in support 
of the claims being decided.  

The RO also conducted medical inquiry in support of the 
Veteran's claims by affording the Veteran VA examinations, 
during which examiners addressed the etiology and severity of 
the disabilities at issue in this decision.  Since then, the 
Veteran has not asserted that the reports of these 
examinations are inadequate to decide his claims.

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant). 

II.  Analysis of Claims

A.  Claims for Service Connection

The Veteran seeks service connection for abdominal pain and 
neuropsychological symptoms, all including as due to an 
undiagnosed illness.  According to written statements he 
submitted during the course of this appeal and his hearing 
testimony, presented in October 2004, he most likely 
developed these symptoms, including abdominal pain, blackouts 
with subsequent tingling feelings in the head, dizziness, 
lightheadedness, twitching of the jaw, fingers and arms, 
dropping of the jaw and blinking, while serving in the 
Persian Gulf in support of Operation Desert Storm or 
secondary to the PB pills and anthrax shots needed prior to 
transferring there.  Alternatively, he asserts that he 
developed the neuropsychological symptoms secondary to his 
service-connected cervical spine disability.    

The Veteran has submitted multiple lay statements in support 
of his claim, including from K.T. and M.C., friends, and 
D.W., his sister.  These statements confirm that the Veteran 
has had abdominal pain, euphoric episodes involving head 
rushes and blackouts, and dizziness.  One friend and his 
sister believe that these symptoms are due to the Veteran's 
service in the Persian Gulf.  

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted when a claimed 
disability is found to be proximately due to or the result of 
a service-connected disability, or when any increase in 
severity (aggravation) of a nonservice-connected disease or 
injury is found to be proximately due to or the result of a 
service-connected disability, not to the natural progress of 
the nonservice-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2008); see also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  VA will not concede such aggravation unless the 
baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation and by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  The RO will determine the baseline and current 
levels of severity under the Schedule for Rating Disabilities 
(rating schedule) and determine the extent of aggravation by 
deducting the baseline level of severity as well as any 
increase in severity due to the natural progress of the 
disease, from the current level.  38 C.F.R. § 3.310(a).

With regard to claims for service connection under 38 
U.S.C.A. § 1117 based on service in the Persian Gulf, the law 
provides the following:

(a)(1) The Secretary may pay compensation 
under this subchapter to a Persian Gulf 
veteran with a qualifying chronic 
disability that became manifest (A) 
during service on active duty in the 
Armed Forces in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or (B) to a degree of 10 
percent or more during the presumptive 
period prescribed under subsection (b).

(a)(2) For purposes of this subsection, 
the term "qualifying chronic disability" 
means a chronic disability resulting from 
any of the following (or any combination 
of any of the following): (A) An 
undiagnosed illness; (B) A medically 
unexplained chronic multisymptom illness 
(such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of 
signs or symptoms; (C) Any diagnosed 
illness that the Secretary determines in 
regulations prescribed under subsection 
(d) warrants a presumption of service 
connection.

(b) The Secretary shall prescribe by 
regulation the period of time following 
service in the Southwest Asia theater of 
operations during the Persian Gulf War 
that the Secretary determines is 
appropriate for presumption of service 
connection for purposes of this section.

* *

(f) For purposes of this section, the 
term "Persian Gulf veteran" means a 
veteran who served on active duty in the 
Armed Forces in the Southwest Asia 
theater of operations during the Persian 
Gulf War.

38 U.S.C.A. § 1117 (West 2002).

The regulation implementing the foregoing statute provides, 
in relevant part, that except as provided otherwise, VA shall 
pay compensation in accordance with chapter 11 of Title 38, 
United States Code, to a Persian Gulf veteran who exhibits 
objective indications of a qualifying chronic disability, 
provided that such disability (i) became manifest either 
during active duty in the South West Asia theater of 
operations during the Gulf War, or to a compensable degree no 
later than December 31, 2006, and (ii) by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317(a)(1) (2008).

"Objective indications of chronic disability" include both 
"signs" in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. 
§ 3.317(a)(3) (2008).  Disabilities that have existed for at 
least six months and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period 
will be considered "chronic."  38 C.F.R. § 3.317(a)(4) 
(2008).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury. 
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.   The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

1.  Abdominal Pain

During active service, in September 1990 while serving in the 
Persian Gulf, the Veteran received treatment, including 
Septra, for abdominal cramps and pain and bloody stools.  
Prior thereto, in April 1989, medical professionals 
prescribed the Veteran the same medication for prostate pain.  
Medical professionals attributed this pain to prostatitis.  

In 2001, after discharge from service, the Veteran again 
complained of left-sided abdominal pain associated with 
ejaculation.  A private physician and urologist attributed 
the pain to prostatitis and prescribed Septra.  He ordered 
testing, including an intravenous pyelogram and 
nephrotomograms, which revealed no abnormalities other than a 
vascular impression on the left proximal ureter, a finding 
the physicians did not consider pathologic.  

Since the Veteran filed a claim for service connection for 
abdominal pain, he has received treatment for multiple 
medical complaints and undergone multiple VA examinations.  
During treatment visits and examinations, however, no medical 
professional diagnosed a current disability manifested by 
abdominal pain.  

One medical professional, a VA examiner who conducted a VA 
stomach examination in October 2008, specifically indicated 
that the Veteran's intermittent, left-sided abdominal pain 
was of uncertain etiology.  He explained that the pain was 
initially associated with hematuria, led to a work-up that 
was essentially negative, is not now associated with other 
symptoms or precipitated or relieved by anything in 
particular (although the Veteran occasionally reported pain 
following bowel movements or during running), is not typical 
of what one with prostatitis would experience, and is not 
accompanied by findings of nephrolithiasis or ureteral colic 
or a change in bowel habits.   

The VA examiner also concluded that the abdominal pain would 
not be considered an undiagnosed illness or part of a 
medically unexplained multisymptom illness related to the 
Veteran's Persian Gulf experience.  He based this conclusion 
on the fact that the Veteran first sought treatment for such 
pain prior to transferring to the Persian Gulf. 

The Veteran's, his friend's and his sister's assertions are 
the only evidence of record establishing that the Veteran has 
a current disability manifested by abdominal pain or that his 
abdominal pain is a symptom of an undiagnosed illness or a 
medically unexplained chronic multisymptom illness related to 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.  

Such assertions may be considered competent evidence of a 
current disability and sufficient to establish a diagnosis 
when: (1) the layperson is competent to identify a medical 
opinion, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) the lay testimony describing 
symptoms at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007) (providing an example that a layperson would 
be competent to identify a "simple" condition like a broken 
leg, but would not be competent to identify a form of 
cancer).  

In this case, the Veteran is competent to identify certain 
symptomatology that he has experienced since service, 
including pain in his stomach.  Likewise, his friends and 
sister are competent to state that they've noticed the 
Veteran grimacing in pain or that he told them that he was 
experiencing certain symptoms.  There is no evidence of 
record, however, indicating that the Veteran, his friend or 
his sister possesses a recognized degree of medical knowledge 
to diagnose a medical condition or etiologically relate it to 
service.



2.  Neuropsychological Symptoms

According to the Veteran's service treatment records, prior 
to active service, in approximately 1984, the Veteran 
experienced dizziness or fainting spells.  In 1992, the 
Veteran injured his left jaw when colliding with another 
player during a football game.  Thereafter, he experienced 
persistent headaches, which are separately service connected.  
A medical professional diagnosed a left mandible muscle 
strain (contusion).  In February 1996, during a separation 
examination, an examiner noted that, since the Veteran's 
experience with dizziness or fainting spells, he had not had 
any associated problems.  

In 2000, after discharge from service, the Veteran reported 
brief episodes of "feeling out of it."  Based on this 
reported history a VA physician recommended a neurological 
consultation.  Since then, the Veteran has received treatment 
for multiple medical complaints and undergone VA 
examinations.  During treatment visits and examinations, 
however, no medical professional diagnosed a current 
disability manifested by dizziness.  Several, however, linked 
other neuropsychological symptoms, including memory loss and 
jerking, to the Veteran's service-connected psychiatric 
disability.  

More specifically, in February 2003, the Veteran reported 
involuntary jaw movements, but not a loss of consciousness or 
lightheadedness.  The physician recommended an EEG and 
magnetic resonance imaging of the brain to rule out partial 
seizures.  This testing revealed no abnormalities and a 
normal brain.

In September 2003, the Veteran was referred to VA for mental 
health intake.  He reported, in pertinent part, blackouts, 
after which he felt a tingling sensation and a loss of 
control of his body for less than a second.  The examining 
physician indicated that an EEG was normal.  He diagnosed 
major depressive episode, which is separately service 
connected.  During a VA neuropsychological assessment in 
November 2003, a medical professional noted that the Veteran 
had multiple risk factors for cognitive compromise, including 
a history of a head injury, probable sleep deprivation, 
significant chronic pain and depression.  

Two other medical professionals, both VA examiners, discussed 
the etiology of the Veteran's neuropsychological complaints.  
During a VA neurological disorders examination conducted in 
November 2003, one such examiner confirmed mild tremors and 
dizziness, but of uncertain etiology.  He indicated that, 
because testing did not relate these symptoms to epilepsy, 
they were likely not neurological in origin.  He further 
indicated that neuropsychological testing showed a mixed 
pattern of deficits, most of which were related to the 
Veteran's pain or depression.  

During a VA examination conducted in September 2008, another 
such examiner related two of the Veteran's neuropsychological 
problems, memory loss, which is already considered part of 
his service-connected psychiatric disability, and jerking, to 
the same disability.  He based this conclusion, in part, on 
an unremarkable EEG.  

The Veteran simply does not have a current disability 
manifested by dizziness and, given that that symptom 
manifested prior to service, it may not be considered part of 
an undiagnosed illness or a medically unexplained chronic 
multisymptom illness related to service in the Southwest Asia 
theater of operations during the Persian Gulf War.  The 
Veteran's, his friend's and his sister's assertions 
indicating otherwise are incompetent and insufficient to 
diagnose a current disability or establish the necessary 
nexus in this case.  

On the other hand, the competent medical evidence of record 
relates the Veteran's jerking to his service-connected 
psychiatric disability.  That symptom must therefore be 
considered part of the disability. 

3.  Conclusion

Based on the foregoing findings, the Board concludes that 
abdominal pain and the neuropsychological symptom of 
dizziness were not incurred in or aggravated by service and 
may not be presumed to have been so incurred.  The Board 
further concludes that the neuropsychological symptom of 
jerking is proximately due to or the result of service-
connected depressive disorder.   

A preponderance of the evidence is the claim for service 
connection for abdominal pain.  With regard to this claim, 
the benefit-of-the-doubt rule is thus not for application.  
The evidence supports the claim for service connection for 
the neuropsychological symptom of jerking.

B.  Claims for Increased Evaluations

The Veteran seeks increased evaluations for right hip, 
bilateral foot and psychiatric disabilities.  He asserts that 
the evaluations assigned these disabilities do not accurately 
reflect the severity of all associated symptomatology.

Disability evaluations are determined by evaluating the 
extent to which a service-connected disability adversely 
affects a veteran's ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2008).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2008).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
claims for increases, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in such cases, when the factual findings 
show distinct time periods during which a claimant exhibits 
symptoms of the disability at issue and such symptoms warrant 
different evaluations, staged evaluations may also be 
assigned.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 
(2007).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The examination on which an evaluation is based 
must adequately portray the anatomical damage, and the 
functional loss, with respect to all of these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. §§ 4.40, 4.45 (2008).  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. 
§ 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(holding that VA's review of a service-connected 
musculoskeletal disability must include an assessment of the 
functional impairment caused by that disability and that, if 
the service-connected disability involves a joint rated based 
on limitation of motion, adequate consideration must be given 
to functional loss due to pain under 38 C.F.R. § 4.40, and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45).  
Painful, unstable, or maligned joints due to healed injury 
are entitled to at least the minimum compensable evaluation 
for the joint.  38 C.F.R. § 4.59 (2008).  

1.  Right Hip Disability

As an initial matter, in September 2006, the Veteran 
submitted a report of a right hip arthrogram and steroid 
injection to the RO in support of his claim for an increased 
evaluation for a right hip disability.  The RO then 
transferred this report to the Board without considering it 
in the first instance.  The Veteran has not waived his right 
to have the RO do so, which, typically, would dictate a 
remand.  However, during a VA joints examination conducted in 
June 2008, the examiner noted a history of such a procedure.  
The RO thus considered that the Veteran underwent it when 
reconsidering the Veteran's claim in a supplemental statement 
of the case dated January 2009.  There is no information in 
the succinctly written report that adds to the information 
already provided in the supplemental statement of the case.  
Rather, the report merely explains the nature of the 
procedure, not the severity of the Veteran's right hip 
disability.  A remand is thus unnecessary.

The Veteran claims that an increased evaluation is warranted 
for his right hip disability because it involves clicking, 
uncomfortable grinding and sciatic pain daily.  Written 
statements of his friends and sister confirm the hip pain, 
which allegedly interferes with the Veteran's ability to 
sleep, necessitates the use of medications, hinders his 
ability to exercise properly, and causes significant physical 
and mental limitations.

The RO has evaluated the Veteran's right hip disability as 10 
percent disabling pursuant to DCs 5010 and 5255.  DC 5010 
provides that arthritis due to trauma, substantiated by x-
rays, is to be rated as degenerative arthritis.  38 C.F.R. § 
4.71a, DC 5010 (2008).

DC 5003 provides that degenerative arthritis established by 
x-ray findings is to be evaluated on the basis of limitation 
of motion under the appropriate DC for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate DC, an evaluation of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. In the 
absence of limitation of motion, a 10 percent evaluation is 
assignable for x-ray evidence of involvement of arthritis of 
2 or more major joints or 2 or more minor joint groups.  A 20 
percent evaluation is assignable for x-ray evidence of 
involvement of arthritis of 2 or more major joints or 2 or 
more minor joint groups with occasional incapacitating 
episodes.  38 C.F.R. § 4.71a, DC 5003 (2008).

The appropriate DCs for the specific joint involved in this 
case are 5251, 5252 and 5253.  DC 5251 provides that a 10 
percent evaluation is assignable for extension of the thigh 
limited to 5 degrees.  38 C.F.R. § 4.71a, DC 5251 (2008).

DC 5252 provides that a 10 percent evaluation is assignable 
for flexion of the thigh limited to 45 degrees.  A 20 percent 
evaluation is assignable for flexion of the thigh limited to 
30 degrees.  A 30 percent evaluation is assignable for 
flexion of the thigh limited to 20 degrees.  38 C.F.R. § 
4.71a, DC 5252 (2008).

DC 5253 provides that a 10 percent evaluation is assignable 
for limitation of rotation of the thigh; cannot toe-out more 
than 15 degrees of affected leg, or limitation of adduction 
of the thigh, cannot cross legs.  A 20 percent evaluation is 
assignable for limitation of abduction of the thigh, motion 
lost beyond 10 degrees.  38 C.F.R. § 4.71a, DC 5253 (2008).

DCs 5254 and 5255 are also applicable to this appeal.  DC 
5254 provides that an 80 percent evaluation is assignable for 
a flail joint of the hip.  DC 5255, which governs impairment 
of the femur, provides that a 10 percent evaluation is 
assignable for malunion of the femur with slight knee or hip 
disability.  A 20 percent evaluation is assignable for 
malunion of the femur with moderate knee or hip disability.  
A 30 percent evaluation is assignable for malunion of the 
femur with marked knee or hip disability.  

Extension and flexion of the hip are considered normal if 
ranging from 0 to 125 degrees.  Abduction of the hip is 
considered normal if ranging from 0 to 45 degrees.  38 C.F.R. 
§ 4.71 (2008).

Based on these criteria as well as the reasoning noted below, 
the evidence establishes that the Veteran's right hip 
disability picture does not more nearly approximate the 
criteria for an increased evaluation under any pertinent DC 
during any time period at issue in this appeal.

During service, beginning in 1993, the Veteran received 
chiropractic treatment for hip pain.  X-rays taken during a 
VA examination conducted in September 1996, four months after 
discharge, revealed mild sclerosis of the sacroiliac joints, 
greater on the right, productive changes at the junctions of 
the femoral heads and necks, and a suspected cortical defect 
with sclerotic margins in the right femoral neck.  

Since the September 1996 VA examination, the Veteran has 
continued to receive treatment for hip complaints and has 
undergone VA examinations of his hips.  According to 
treatment visits and examinations, since 1996, medical 
professionals have confirmed defects of the right femoral 
head on x-rays and also noted a shorter left pelvis and leg 
and minimal narrowing of the joint spaces bilaterally.  Since 
2005, the Veteran's right hip disability has gradually 
worsened, but not as much as on the left.  This worsening has 
not been so severe as to warrant an increased rating under 
the rating schedule.  

More specifically, in 1999, 2000 and 2003, VA and private 
physicians noted hip pain, and discomfort, including on 
motion, and very slight limitation of motion (5 degrees of 
lost flexion).  

During a VA joints examination conducted in March 2003, the 
Veteran reported hip pain that interfered with his ability to 
play certain sports.  The examiner noted normal range of 
motion of the right hip and no hip symptoms secondary to the 
radiological defects.  

During a VA Gulf War Guidelines examination conducted in 
November 2003, the examiner noted hip pain, worse on the 
right and with prolonged standing, which was consistent with 
a shorter left hemipelvis and left leg.  The examiner also 
noted that this anatomical abnormality was causing spasm at 
night.  

From 2005 to 2006, a private orthopedist noted marked 
limitation of internal and external rotation of the right hip 
(internal rotation on the right to, at worst, 10 degrees and 
external rotation on the right to, at worst, 20 degrees) with 
pain.  He also noted extension and flexion of the right hip 
from 0 to 90 degrees.  Based on 
x-rays, he diagnosed advanced degenerative joint disease of 
the right hip and discussed, in part, cortisone injections.  
The Veteran received a steroid injection in March 2006. 

During a VA examination conducted in October 2008, the 
examiner noted that the Veteran walked with a slow gait using 
a cane.  The examiner also noted that the Veteran had 
difficulty squatting, right hip flexion to 90 degrees, right 
hip extension to 30 degrees, right hip abduction to 25 
degrees, right hip adduction to 10 degrees, right hip 
internal rotation to 15 degrees, right hip external rotation 
to 25 degrees and limited endurance.  Motion testing elicited 
discomfort on the right.  The examiner noted no atrophy, 
weakness, incoordination, fatigability, nerve involvement or 
ankylosis.  He characterized the degenerative changes in the 
Veteran's right hip as mild.

As the above evidence shows, during the course of this 
appeal, the Veteran's right hip disability involved a defect 
of the femoral head, a shorter left pelvis and leg and 
degenerative joint disease, but not a flail hip joint or 
malunion of the right femur.  As previously indicated, this 
disability gradually worsened since 2005, causing pain and 
discomfort, including on motion, limitation of motion and 
spasm at night, but not limitation of abduction beyond 10 
degrees, flexion limited to 30 degrees, or ankylosis.  In the 
absence of more severe limitation of motion, ankylosis, a 
flail hip joint or malunion of the femur, an evaluation in 
excess of 10 percent may not be assigned the right hip 
disability under any applicable DC during any time period at 
issue in this case.

2.  Bilateral Pes Planus

The RO has evaluated the Veteran's bilateral pes planus as 10 
percent disabling pursuant to DC 5276.  DC 5276 provides that 
a 10 percent evaluation is assignable for moderate acquired 
flatfoot; weight-bearing line over or medial to great toe, 
inward bowing of the tendo achillis, pain on manipulation and 
use of the feet, bilateral or unilateral.  A 20 percent 
evaluation is assignable for severe acquired flatfoot, 
unilateral; objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities.  A 30 percent evaluation is assignable for 
severe acquired flatfoot, bilateral; objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, characteristic callosities.  A 30 percent evaluation is 
also assignable for pronounced acquired flatfoot, unilateral; 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.  A 50 percent evaluation is also 
assignable for pronounced acquired flatfoot, bilateral; 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances., abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, 
characteristic callosities.  38 C.F.R. 
§ 4.71a, DC 5276 (2008).  

Based on the reasoning that follows, the evidence establishes 
that the Veteran's bilateral pes planus disability picture 
does not more nearly approximate the criteria for an 
evaluation in excess of 10 percent under any applicable DC.

The Veteran had bilateral pes planus, characterized as 
moderate, but asymptomatic, on enlistment examination 
conducted in August 1986.  During service, he sought 
treatment for bilateral arch complaints, primarily pain, 
noted to be associated with the pes planus.  

Following discharge, beginning in 1999, the Veteran continued 
to receive treatment for bilateral foot complaints, primarily 
pain, and underwent VA examinations of his feet.  During 
treatment visits and VA examinations, however, medical 
professionals never characterized the Veteran's pes planus as 
more than moderate, causing swelling or characteristic 
callosities.  In fact, during September 1996 VA examinations, 
examiners specifically noted no calluses and characterized 
the Veteran's feet as somewhat flat on weightbearing, but 
otherwise normal.  During a private outpatient treatment 
visit in December 1999, a physician noted no swelling, 
effusion or crepitus of the feet.  During a VA Gulf War 
Guidelines examination, an examiner noted that the Veteran's 
pes planus significantly pushed at the inside of his shoes, 
but was flexible and correctable with an arch support.  
During a VA examination conducted in October 2008, an 
examiner noted mild reduction in the arch bilaterally, 
worsened with weightbearing.  The examiner also noted 
flexibility, pain, tenderness, and no swelling, erythema, 
callosities, neuropathy or neurologic involvement.  He 
characterized the pes planus as moderate, bilaterally, and 
indicated that the Veteran's functional loss secondary to the 
pes planus was very mild when compared to limits imposed by 
his knee and hip disabilities.  

In the absence of evidence of more than moderate pes planus 
with swelling and characteristic callosities, an evaluation 
in excess of 10 percent may not be assigned the bilateral pes 
planus under DC 5276 during any time period at issue in this 
case.

3.  Psychiatric Disability

The Veteran asserts that his depressive disorder causes 
sleeping difficulties, which necessitate the use of 
prescription medication, a tendency to act withdrawn and stay 
isolated, and memory loss.  Statements of his friends and 
sister confirm the sleeping difficulties and use of 
medication, which allegedly causes side effects, and 
establishes that the psychiatric disability interferes with 
the Veteran's social life by causing him to be anti-social.  

The RO has evaluated the Veteran's depressive disorder as 30 
percent disabling pursuant to DC 9434, which is to be rated 
under the General Rating Formula for Mental Disorders 
(formula).  This formula provides that a 10 percent 
evaluation is assignable for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  A 30 percent evaluation 
is assignable for occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, and recent 
events).  38 C.F.R. § 4.130, DC 9434 (2008).

A 50 percent evaluation is assignable for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment, impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent evaluation is assignable for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.  

A 100 percent evaluation is assignable for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  Id. 

Based on the reasoning that follows, the evidence establishes 
that the Veteran's psychiatric disability picture does not 
more nearly approximate the criteria for an increased 
evaluation under DC 9434 during any time period at issue in 
this appeal.

The Veteran first reported depression in 2000.  Thereafter he 
received intermittent treatment for psychiatric complaints, 
including sleeping difficulties, depression, anger, 
irritability and resentment, and underwent VA mental 
disorders examinations.  During this time period, the 
Veteran's depressive disorder worsened slightly, initially 
causing depression, subsequently causing depression, sleeping 
difficulties, improved with medication, anger, sadness, 
decreased concentration, short-term memory loss and the 
neurological symptom of jerking.  According to the report of 
VA examination conducted in March 2003 and a September 2003 
Mental Health Intake Summary, it did not interfere with the 
Veteran's employability (he is well employed, loves his work 
and earns $50,000 yearly) or social life (he has friends and 
enjoys dating and paying a horse breeding and racing game at 
Dave and Busters).  

During treatment visits and VA examinations, including in 
March 2003 and December 2003, medical professionals noted 
that the Veteran was stoical and quiet and had a depressed 
and dysphoric mood, restricted, constricted and euthymic 
affect, fair insight and judgment, sleeping difficulties, 
fatigue, possible cognitive compromise and diminished 
concentration and short-term memory.  They assigned Global 
Assessment of Functioning (GAF) scores of 60, 65 and 70.  

According to the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV), which VA has adopted at 38 
C.F.R. §§ 4.125, 4.130 (2008), a GAF score of 51 to 60 
reflects moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
GAF score of 61 to 70 reflects mild symptoms (e.g., depressed 
mood and mild insomnia) OR some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  

According to these definitions, the Veteran's depressive 
disorder is, at worst, mild to moderate.  Although it 
involves the symptoms noted above, by the Veteran's own 
admission, it does not cause occupational impairment.  An 
evaluation in excess of 30 percent may therefore not be 
assigned the depressive disorder under DC 9434 during any 
time period at issue in this case.

4.  Conclusion

The rating schedule is designed to accommodate changes in 
condition; therefore, the Veteran may be awarded increased 
evaluations in the future should any of his disability 
pictures change.  See 38 C.F.R. § 4.1.  At present, however, 
the aforementioned evaluations are the most appropriate given 
the medical evidence of record.

The Board thus concludes that the criteria for entitlement to 
increased evaluations for right hip, bilateral foot and 
psychiatric disabilities are not met.  In reaching this 
decision, the Board considered the complete history of the 
disabilities at issue as well as the current clinical 
manifestations and the effect each disability has on the 
Veteran's earning capacity.  38 C.F.R. §§ 4.1, 4.2, 4.41 
(2008).  The evidence with regard to each claim is not in 
relative equipoise.  Rather, as a preponderance of the 
evidence is against each claim, the benefit-of-the-doubt rule 
is not for application and the claims must be denied.


ORDER

Service connection for abdominal pain, including as due to an 
undiagnosed illness, is denied.

Service connection for the neuropsychological symptom of 
dizziness, including as due to an undiagnosed illness, is 
denied.

Service connection for the neuropsychological symptom of 
jerking secondary to service-connected depressive disorder is 
granted.  

An evaluation in excess of 10 percent for productive changes, 
right hip, is denied.

An evaluation in excess of 10 percent for bilateral pes 
planus is denied.

An evaluation in excess of 30 percent for depressive disorder 
is denied.  


REMAND

The Veteran also claims entitlement to service connection for 
muscle and joint pain in the left wrist and bilateral elbows 
and shoulders, including as due to an undiagnosed illness, 
entitlement to an evaluation in excess of 10 percent for 
productive changes, left hip, entitlement to an evaluation in 
excess of 60 percent for degenerative disc disease and 
strain, cervical spine, with bilateral upper extremity 
neurological symptoms and headaches, and entitlement to an 
evaluation in excess of 40 percent for degenerative disc 
disease and strain of the thoracolumbar spine.  Additional 
action is necessary before the Board decides these claims.

In July 2009, after the Veteran's claims file had been 
transferred to the Board, the Veteran submitted evidence, 
specifically, private treatment records, directly to the 
Board.  These records are pertinent to the claims being 
remanded.  The RO did not consider this evidence in the first 
instance in support of these claims and there is no 
indication in the record that the Veteran is waiving his 
right to have the RO do so.

This case is thus REMANDED for the following action:

Readjudicate the claims on appeal based 
on all of the evidence of record, 
including that which the Veteran 
submitted to the RO in May 2006.  If any 
benefit sought on appeal is not granted 
to the Veteran's satisfaction, provide 
the Veteran and his representative a 
supplemental statement of the case and an 
opportunity to respond thereto.

Subject to current appellate procedure, return this case to 
the Board for further consideration.  By this REMAND, the 
Board intimates no opinion as to the ultimate disposition of 
the remanded claims.  The Veteran need not act unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the remanded 
claims.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03 (directing the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


